OPINION — AG — **** COMPUTATION OF INTEREST OF PAST DUE CONTRIBUTIONS OWED THE EMPLOYMENT SECURITY COMMISSION **** TITLE 40 Ohio St. 1972 Supp., 224 [40-224](A) OPERATES ONLY PROSPECTIVELY, BUT IS ALSO LIMITS THE AMOUNT OF INTEREST ON CONTRIBUTIONS DUE AND PAYABLE PRIOR TO THE EFFECTIVE DATE OF THE AMENDMENT TO FIFTY PERCENT OF CONTRIBUTION UNPAID FOR ANY PERIOD UNLESS THE AMOUNT OF INTEREST ON THE EFFECTIVE DATE ALREADY EQUALED OR EXCEEDED THAT AMOUNT. THE EFFECT OF THE AMENDMENT ON THE TWO CATEGORIES OF PAST DUE CONTRIBUTIONS WHICH ARISE IS AS FOLLOWS: (1) INTEREST ON UNPAID CONTRIBUTIONS FOR PERIODS PRIOR TO THE EFFECTIVE DATE OF THE AMENDMENT WHICH EQUALS OR EXCEEDS FIFTY PERCENT OF THE UNPAID CONTRIBUTION FOR THAT PERIOD ON THE EFFECTIVE DATE OF THE AMENDMENT REMAINS AS AN OBLIGATION TO THE STATE BUT NO FURTHER INTEREST WILL ACCRUE. (2) INTEREST ON UNPAID CONTRIBUTIONS FOR PERIODS PRIOR TO THE EFFECTIVE DATE OF THE AMENDMENT WHICH DID NOT EQUAL OR EXCEED FIFTY PERCENT OF THE UNPAID CONTRIBUTION ON THE EFFECTIVE DATE OF THE AMENDMENT WILL CONTINUE TO BEAR INTEREST AT ONE PERCENT A MONTH UNTIL PAID OR UNTIL THE INTEREST EQUALS FIFTY PERCENT OF THE UNPAID CONTRIBUTION. CITE: 40 Ohio St. 1972 Supp., 224 [40-224](A); ARTICLE V, SECTION 53 (JAMES H. GRAY)